F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                                MAY 8 1997
                      UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT                          PATRICK FISHER
                                                                                    Clerk


 ARNOLD W. GRIMSLEY,

               Plaintiff - Appellant,                        No. 96-3339
          v.                                                   D. Kansas
 RUDY RODREQUEZ, Unit Team                             (D.C. No. 96-CV-3342)
 Manager, Reno County; ROBERT D.
 HANNIGAN, Warden, Reno County;
 CARL CUSINBERRY, Assistant Warden,
 Hutchinson Correctional Facility;
 SHERIFF OF MCPHERSON COUNTY,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Arnold W. Grimsley appeals the district court’s dismissal of his 42 U.S.C. § 1983

action against certain employees of the Hutchinson Correctional Facility (HCF) in

Hutchinson, Kansas, where he is an inmate. He contends that the district court should

have heard his case on the merits instead of dismissing it for failure to exhaust his

administrative remedies.

       As the district court correctly noted, 42 U.S.C. § 1997(e)(a), as amended by the

Prison Litigation Reform Act, requires prisoners to exhaust available administrative

remedies before they can bring a § 1983 action in federal court. Although Grimsley

concedes that he did not exhaust his remedies, he contends that it was improper to dismiss

his case on such a technicality. The requirement for exhaustion is not just a technicality.

It is the law which federal courts are required to follow. Accordingly, the appeal is

DISMISSED.

                                                   ENTERED FOR THE COURT


                                                   Stephen H. Anderson
                                                   Circuit Judge




                                             -2-